ORR, Circuit Judge
(dissenting).
The parties are agreed that the furnishing of meals to the waiters is a matter of contract. The terms of the contract are in dispute. The waiters contend that under the terms thereof free meals were to be furnished them while on itinerant duty as a part of the working conditions. The Board, in making the award, adopted appellee’s version of the contract. The interpretation of collective agreements is a matter peculiarly within the province of the Board.1 The trial Court’s finding No. 4 reads: “4. Continuously since the year 1936 there has been in effect between petitioner and .respondent an agreement concerning rates of pay, rules and working conditions of said craft or class of. dining car waiters, whereby and whereunder as one of said working conditions meals were to -be supplied in the dining cars of respondent to the members of said craft or class, without cost or charge to them, while on itinerant duty in said cars in the course of their employment, and primarily for the benefit and convenience of respondent.”
This finding supports the judgment and I am unable to say it is clearly erroneous.
1 am' impressed, as I think the Board and the District Court must have been, by the interpretation appellant put upon its contract with Dining Car Stewards, who bear much the same relation to the Company as the Dining Car Waiters insofar as working conditions are concerned. In a letter written' by the auditor of appellant Company to the Railroad Retirement Board, it .is stated:
“Meals are furnished to this class of employees only while enroute on dining cars of this company in their capacity of stewards ; and as a ‘convenience to employer’ to avoid necessity of delaying trains at stations enroute, etc. Meals are not furnished at home terminals on days off or while awaiting turn to be sent out as a member of the crew of a dining car.
“These meals are considered reasonable traveling expenses incurred while performing duties for this company. The value of these meals has no relation to the ‘compensation’ of the employee. There is no differential between employees who on some runs have fewer meals than those on other runs, nor does the employee have the option of added cash ‘compensation’ if he should choose to take fewer meals.”
In my opinion § 3(m) of the Fair Labor Standards Act has no application to a situation such as exists here. The judgment should be affirmed.

 Washington Terminal Co. v. Boswell, App.D.C., 124 F.2d 235.